* Confidential treatment has been requested for certain portions omitted from this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Confidential portions of this Exhibit have been separately filed with the Securities and Exchange Commission. Exhibit 4.17 English translation for reference purpose only Supplemental Agreement III Party A: Jiangsu Zhongneng Silicon Technology Development Co., Ltd. Party B: JingAo Solar Co., Ltd. Party C: JA Solar Technology YangZhou Co.,Ltd Whereas, the parties entered into a Silicon Wafer Supply Agreement (Contract No.: SSC000120) and a Polysilicon Supply Agreement (Contract No.: SSC00230) as of April 7, 2008 and August 17, 2008, respectively (together, the “Original Agreements”), a Supplemental Agreement I to the Silicon Wafer Supply Agreement as of August 17, 2008 (“Supplemental Agreement I”), and a Memorandum in January Now, Therefore, the parties, without prejudice to the effect of the Original Agreements, conducted negotiations based on equality and voluntary to amend provisions regarding, among other things, pricing, quality, and prepayment stipulated in the Original Agreements and Supplemental Agreement I as follows: 1. Pricing The parties agree that the unit price (tax included) of the *** tons of polysilicon delivered under this agreement shall be ***/kilogram. 2. Quantity The parties agree that the *** tons of polysilicon delivered under this agreement shall be included in the quantity of products for the second quarter under the provision of quantity and price of quarterly supply for 2009 provided in Attachment B to the Polysilicon Supply Agreement. 3. Payment Terms The payment terms provided in Attachment B to the Polysilicon Supply Agreement shall be amended as follows: Party B and Party C shall make ***% payment *** day prior to Party A’s delivery, in accordance with the terms provided in the Original
